*452memorandum by the court.
This case is controllel by the rule stated in the Baltimore & Ohio Railroad Company case, 52 C. Cls. 468, and the Oregon-Washington Railroad & Navigation Company case, 54 C. Cls. 131; 255 U. S. 339.
The plaintiff submitted its bills to the disbursing officer and they were paid as presented, many of them years ago. There was no mistake of fact made, nor any other reason for not having presented its whole claim then.
In Oregon-WasMngton Railroad Company„ sv/pra, the Supreme Court held that in circumstances such as we have here, the railroad company having presented its bills and received payment for them as rendered without protest or objection, though they were for less than the commercial rates, it can not now maintain an action such as has been presented in this case (p. 348).
The petition is dismissed.